DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 was filed prior to the mailing date of this non-final action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been being considered by the examiner. 

Drawings
New corrected drawings in compliance with 37 CFR 1.84(h) (3) are required in this application because “hatching must be used to indicate section portions of an object...”, see MPEP 608.02, applicant’s drawings do not distinguish between material differences such as rubber, and metal. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the projections abut a stop” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14, use(s) the word “means” or a generic placeholder as a substitute for “means” and is preceded by the word(s) “for quieting impact”. It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function.  Since no clear function is specified by the word(s) preceding “means,” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967). 
In claim 14, claim element “means for quieting impact” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. 
A review of the specification shows that the following appears to be one of the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-pages 7-8, disclose the valve disc 186 and the bumper 188 may cushion impact, page 9, the bulging action of the valve disc cushions impact due to the disc being larger than the valve seat,  and page 11 discloses that the space in the receptacle 206 between the head 190 and the opposing surface 212 can cushion impact when the plunger 172 closes, therefore, the claim limitations may be covered broadly by any of these features or their equivalents.
Applicant may:             
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or       
(b)       Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or       
(c)         State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 8 recites the limitation, “the valve is configured such that the core spring is compressed until the projection abuts a stop when the solenoid is energized” which is supported in the specification in page 2, however, it is unclear as to how this function occurs, as the detailed description fails to disclose how the core spring is compressed until the projection abuts a stop, and what structure is intended to be defined for the stop, when the solenoid is energized, the specification discloses that 420 abuts a stop, but does not clarify as to where or what structure defines this stop.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 12, 14, 15, 18 and 19 are rejected, as best understood, under 35 U.S.C. 102a1 as being anticipated by Ellis et al. (US 6,202,672).  Claim 8 being rejected as best understood due to the above 112 rejection.
Regarding claim 1, Ellis et al disclose an air bed system (col. 1, lns. 12-16) comprising: a mattress (10) having at least one inflatable air chamber (40,42,44,46); 
an air pump (col.5, lns. 38-41, the pump is the “blower”); and 

wherein the valve comprises: a solenoid coil (Fig. 9, 428); 
a plunger having a core (416,444) configured to respond to a magnetic field generated by the solenoid coil; 
a valve disc (414) positioned at a head (416) of the core and configured to cushion impact when the valve is closed; and 
a projection (the uppermost part of 444 abutting 438) positioned and configured to cushion impact when the valve is opened. 
Regarding claim 3, Ellis et al disclose the head of the core comprises a chamfered front surface (the bottom most part of 416,444 is chamfered in the broadest most reasonable interpretation, since it is a flat surface).
Regarding claim 5, Ellis et al disclose the projection is a bumper (since it bumps against 438) extending from a tail end (the uppermost end) of the core.
Regarding claim 6, Ellis et al disclose the projection is a nub (small protrusion) extending from the valve disc in a direction (upward away from disc 414) opposite of a forward-facing face (the bottom face of 414) of the valve disc.
Regarding claim 7, Ellis et al disclose the valve further comprises a core tube (430, see Fig. 9), a core spring (436), a seal insert (the uppermost part having 440 opening and retaining seal 438 and spring 434), and a valve seat (412), wherein the core spring is positioned between the seal insert and the core so as to bias the core 
 	Regarding claim 8, Ellis et al disclose, as best understood, the valve is configured such that the core spring is compressed until the projection abuts a stop (the shoulder of the seal insert surrounding the outer diameter of the o-ring 438) when the solenoid is energized.
Regarding claim 9, Ellis et al disclose the valve comprises a valve seat (412) having a diameter (the smallest inner dimeter of 412) larger than that of the head of the core and less than that of the valve disc.
Regarding claim 12, Ellis et al disclose the core defines a receptacle (the opening 432) at the tail end of the core and the projection comprises a bumper (436) positioned partially in the receptacle and extending from the tail end of the core.
Regarding claim 14, Ellis et al disclose means (the rubber material of 412, col 10, lns. 46-49) for quieting impact of the valve disc when the valve is closed.
Regarding claim 15, Ellis et al disclose a valve (56) 
comprises: a solenoid coil (Fig. 9, 428); 
a plunger having a core (416,444) configured to respond to a magnetic field generated by the solenoid coil; 
a valve disc (414) positioned at a head (416) of the core and configured to cushion impact when the valve is closed; and 
a projection (the uppermost part of 444 abutting 438) positioned and configured to cushion impact when the valve is opened. 



Regarding claim 19, Ellis et al disclose the core defines a receptacle (the opening 432) at the tail end of the core and the projection comprises a bumper (436) positioned partially in the receptacle and extending from the tail end of the core.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. ‘672 in view of Love et al. (US 5,199,456).
Regarding claims 2 and 16, Ellis et al. has disclosed all of the features of the claimed invention although is silent to having the valve disc defines a receptacle, wherein the head of the core is positioned in the receptacle, and wherein a front surface of the head of the core and an opposing surface in the receptacle of the valve disc are shaped to space at least part of the front surface from the opposing surface. 
Love et al. teach the valve disc defines a receptacle (202, see Fig. 4, the receptacle being the opening receiving the bottom head of the plunger 172), wherein the head of the core is positioned in the receptacle, and wherein a front surface of the head (the bottom most surface of 202) of the core and an opposing surface (the inner surface of 202 opposite the bottom surface of 172) in the receptacle of the valve disc are shaped to space at least part of the front surface from the opposing surface (here the space is completely open between the two surfaces, as shown in the valve 14 in Figure 3, when the valve is in the closed position the space is taken up by the end of the plunger). 
 It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to substitute a valve disc with receptacle and mating plunger end as taught by Love et al. for valve disc and plunger end of Ellis et al.  to have the valve disc defining a receptacle, wherein the head of the core is positioned in the receptacle, and wherein a front surface of the head of the core and an opposing surface in the receptacle of the valve disc are shaped to space at least part of 
Regarding claim 4, Love et al. disclose the head of the core abuts an opposing surface of the valve disc at a center of the head (when the valve is closed, as shown in valve 14 in Figure 3, amended below) and is spaced from the opposing surface near a rim of the head (when the valve is open, as shown in valve 16, the rim of the head being the portion of the head within the receptacle).

    PNG
    media_image1.png
    402
    635
    media_image1.png
    Greyscale





.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. ‘672 in view of Wright (US 3,913,460).
Ellis et al. has disclosed all of the features of the claimed invention although is silent to having the projection is a nub extending from the valve disc in a direction opposite of a forward-facing face of the valve disc.
Wright teaches the use of a projection being a nub (28,40, see Fig. 5) extending from the valve disc in a direction opposite of a forward-facing face (34) of the valve disc (39). 
 	It would have been obvious to one having ordinary skill in the before the 

effective filing date of the claimed invention to substitute a seal having a nub extending from a valve disc in a direction opposite of a forward-facing face of the valve disc as taught by Wright for the sealing outer portion of the valve disc of Ellis et al. in order to have a more resilient seal to minimize leaks through the system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. ‘672 in view of Hagiwara et al. (US 6,840,504).
Ellis et al. has disclosed all of the features of the claimed invention although is silent to having the valve being configured such that the valve disc bulges into a hole defined by the valve seat when the valve is closed.
Hagiwara et al. teach the use of the valve is configured such that the valve disc (9) bulges (at 9b) into a hole (the opening of 1b, see Fig. 8B) defined by the valve seat (8a) when the valve is closed.

effective filing date of the claimed invention to substitute a disc, plunger and valve seat  as taught by Hagiwara et al. for the disc, plunger and valve seat of Ellis et al. to have the valve being configured such that the valve disc bulges into a hole defined by the valve seat when the valve is closed, in order to have a more resilient seal to minimize leaks through the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. ‘672.
Ellis et al. has disclosed all of the features of the claimed invention, including, a circumferential edge (the uppermost surface of 412, see Fig. 9) of the valve seat has a radius wherein the valve disc contacts the circumferential edge when the valve is closed, although is silent to having that the radius is between 0.030 and 0.200 millimeters.
	It would have been obvious to construct the orifice in any desirable size or between 0.030 and 0.200, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the orifice in any size, since there is no criticality to the orifice's size and invention would function as well with any orifice size.



Claims 13 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. ‘672 in view of Cook et al. (Us 4,901,974).
Regarding claims 13 and 20, Ellis et al. has disclosed all of the features of the claimed invention although is silent to having the valve disc comprises a first elastomer and the projection comprises a second elastomer different than the first elastomer.
Cook et al. teach the use of the valve disc comprises a first elastomer (58, fluorosilicone, col. 3, lns. 5-7) and the projection comprises a second elastomer (60, viton® being old and well known in the art for being resistant to fuel in fuel systems) different than the first elastomer. 
It would have been obvious to one having ordinary skill in the before the 
effective filing date of the claimed invention to substitute a disc and plunger and employ a projection as taught by Cook et al. for the disc and plunger of Ellis et al. to have the valve disc comprises a first elastomer and the projection comprises a second elastomer different than the first elastomer, in order to have a more resilient seal to minimize leaks through the system, and to have a quieter valve operation (Cook et al., col. 3, lns. 3-4).

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. ‘672 in view of Yoshimura (US 9599232).
 Regarding claim 17, Ellis et al. has disclosed all of the features of the claimed invention although is silent to having the head of the core comprises a chamfered front surface such that a center of the head of the core abuts an opposing surface of the valve disc and an outer portion of the head is spaced from the opposing surface of the valve disc.

It would have been obvious to one having ordinary skill in the before the 
effective filing date of the claimed invention to substitute a disc and plunger head as taught by Yoshimura for the disc and plunger of Ellis et al. to have the head of the core comprises a chamfered front surface such that a center of the head of the core abuts an opposing surface of the valve disc and an outer portion of the head is spaced from the opposing surface of the valve disc, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, and that such a substitution would have yielded the predictable results of having a seal to stop/control the flow of fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753